Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1,5, 8, 26-29,39,49,62,63,68-73,78,89-91,102,112,125,126,129,140 and 148 are pending.
Claims 62, 63, 68-73,78, 89-91,102,112,126 and 140 are withdrawn.
Claims 1, 5, 8, 26-29,39,49,125,126,129 and 148 are examined herewith.
Applicants response filed 10/12/2021 has been received and entered in the application.

Action Summary
Claims 1, 5-10,15,26-29,39,49,125,126,129,148 and 149 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dugger III (herein after Dugger)(U.S. Publication 2003/0077227) and Davar (U.S. Publication 2010/0266682) both are of record is maintained with modification due to applicants amendment of claims.
Claim 125 is objected to because of the following informalities:  Instant claim 125 recites “somposition” is withdrawn due to applicants amendment of claims.

Response to Arguments
Applicants argue that Dugger list cyclobenzaprine from a long list of diverse active agents. This argument has been fully considered but has not been found persuasive.  Dugger explicitly disclose cyclobenzaprine in claims 13, 44, 71, 106 and 
	Applicants argue that neither Dugger nor Davar teach the dosage as instantly claims.  This argument has been fully considered but has not been found persuasive.  Dugger teaches that the concentration of cyclobenzaprine is from 0.5 – 30% weight percent, preferred amound is 1-20% weight percent and most preferred amount is 10-15% weight amount (example F).  And Flexeril® teaches that cyclobenzaprine 5 mg was demonstrated in two seven-day, double-blind, controlled clinical trials enrolling 1405 patients. One study compared FLEXERIL 5 and 10 mg t.i.d. to placebo.  With regard to the ranges disclosed by Flexeril®; which fully encompass the ranges of the instant invention, which is 0.1 mg to 10 mg of cyclobenzaprine, MPEP § 2144.05(II)(A) states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. 


Applicants again argue several times and various ways that Dugger is directed to a non-polar lingual spray composition comprising cyclobenzaprine free base and teaches away from the instant claims.  This argument has been fully considered but has not been found persuasive.  Dugger teaches that the preferred active compounds of the present invention are in an ionized, salt form or as the free base of the pharmaceutically acceptable salts thereof (provided, for the aerosol or pump spray 
	Applicants again argue several times and various ways that Davar lists cyclobenzaprine free base as one of many possible weakly basic agents.  While this may be true, however, it demonstrate that cyclobenzaprine is a basic agent that may be disclosed in stable excipients that aid in raising the pH of the saliva of a subject to increase the amount of drug that is absorbed across the mucous membranes of the oral cavity (paragraph 0007) as taught by Davar.  Additionally, Dugger discloses a buccal aerosol pump spray composition of the present invention, i.e., the propellant free composition, for transmucosal administration of a pharmacologically active compound wherein said active compound is soluble in a pharmacologically acceptable non-polar solvent comprises in weight % of total composition: non-polar solvent 30-99.69%, active compound 0.005-55%, and suitably additionally, flavoring agent 0.1-10%.  Dugger teaches that the preferred active compounds of the present invention are in an ionized, salt form or as the free base of the pharmaceutically acceptable salts thereof (provided, for the aerosol or pump spray compositions, they are soluble in the spray solvent) (paragraph 0025).  Thus, it would have been obvious in view of the cited art to employ cyclobenzaprine salt in a sublingual formulation as taught by both Dugger and In re Williams 89 USPQ 396 (CCPA 1951). In addition, adding one or more inert carriers and/or diluents would be a routine procedure of making a pharmaceutical composition with chemical compounds having pharmacological activities.

	Applicants again argue that neither Dugger nor Davar suggest that the combination of cyclobenzaprine salt and basifying agent in an amount capable of maintaining a cyclobenzaprine free base concentration.  This argument has been fully considered but has not been found persuasive.  This is a composition claim and the limitation of “an amount capable of maintaining a cyclobenzaprine free base concentration below saturation during the course of sublingual administration of the composition in the area of sublingual administration” does not further limit the composition claims.  Additionally, in administering cyclobenzaprine salt in a dosage in example 2 disclose a lingual spray in a dosage of 0.5-30 weight percent of Dugger would consequently result in the instantly claimed limitation of “an amount capable of maintaining a cyclobenzaprine free base concentration below saturation during the course of sublingual administration of the composition in the area of sublingual administration”.  Still further, the limitation of “an amount capable of maintaining a cyclobenzaprine free base concentration below saturation during the course of sublingual administration of the composition in the area of sublingual administration” is 
Applicants argue that Dugger is silent as to the duration or efficacy over which cyclobenzaprine can be administered’ as an acute or chronic treatment.  This argument has been fully considered but has not been found persuasive.  Applicants are reminded that the instant claims are drawn to the composition and not the method of treatment which would include duration of administration which would results in the dnC*.  Thus, these limitation do not further limit in the instant composition claims.

Applicants again argue that cyclobenzaprine and Davar’s pH modifying agents would not form a solution with Dugger’s non-polar solvents and that there’s no motivation to do so nor would the pH of the subject’s saliva be raised to less than 7.4.  This argument has been fully considered but has not been found persuasive.  Davar does not contain any indication that cyclobenzaprine can be absorbed transmucosally.  This argument has been fully considered but has not been found persuasive.  Davar discloses stable excipients that aid in raising the pH of the saliva of a subject to increase the amount of drug that is absorbed across the mucous membranes of the oral cavity (paragraph 0007).  Davar discloses the pharmaceutical composition includes a weakly basic therapeutic agent, a first pH-modifying agent, and a second pH-
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).   In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for 


For the ease of the applicant, the previous office action dated 11/02/2014 has been reproduced below with modifications due to applicant’s amendment of claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5, 8, 26-29,39,49,125,126,129 and 148 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dugger III (herein after Dugger)(U.S. Publication 2003/0077227) of record, Flexeril® (Flexeril (cyclobenzaprine HCL tablet, 2001, C:\N17-821\N17821S045APltr.doc (fda.gov)) and Davar (U.S. Publication 2010/0266682) of record.

Dugger discloses a buccal aerosol pump spray composition of the present invention, i.e., the propellant free composition, for transmucosal administration of a pharmacologically active compound wherein said active compound is soluble in a pharmacologically acceptable non-polar solvent comprises in weight % of total composition: non-polar solvent 30-99.69%, active compound 0.005-55%, and suitably additionally, flavoring agent 0.1-10%.  Dugger disclose that the active compound is an anxiolytic agent.  And the suitable anxiolytic agent is cyclobenzaprine (paragraph 0040 and example 2). .  Dugger teaches that the preferred active compounds of the present invention are in an ionized, salt form or as the free base of the pharmaceutically acceptable salts thereof (provided, for the aerosol or pump spray compositions, they are soluble in the spray solvent) (paragraph 0025).  Dugger in example 2 disclose a lingual spray in a dosage of 0.5-30 weight percent.  Dugger teaches that the composition is pH to 7.0–7.8 (example 1).
Dugger does not teach dose as instantly claimed, sublingual nor a basifying agent.

Davar discloses stable excipients that aid in raising the pH of the saliva of a subject to increase the amount of drug that is absorbed across the mucous membranes of the oral cavity (paragraph 0007).  Davar discloses the pharmaceutical composition includes a weakly basic therapeutic agent, a first pH-modifying agent, and a second pH-modifying agent.  The first pH-modifying agent includes at least one particle of carbonate coated by a layer of polyethylene glycol that substantially covers the at least one carbonate particle.  The second pH-modifying agent could be bicarbonate (such as sodium bicarbonate), sodium phosphate dibasic, potassium phosphate dibasic, sodium citrate, potassium citrate, sodium acetate, and sodium tartrate.  The pharmaceutical composition may be a non-effervescent composition that does not contain an acid component.  The pharmaceutical composition may be a lozenge, disk, film, bead, wafer, compressed core, tablet, capsule, or powder formulation (paragraph 0019). Davar discloses that the pharmaceutical composition can be administered intracavity, e.g., in the oral cavity.  Administration includes but is not limited to, oral, sublingual, and buccal (paragraph 0020).  Davar teaches that the first and second pH-modifying agents could be present in an amount sufficient to raise the pH of the saliva at least about 7.8 to about 10.5 (paragraph 0020).  Davar teaches that weakly basic therapeutic agent may be cyclobenzaprine (paragraph 0021).
	It would have been obvious to administer cyclobenzaprine in a dose of 5 mg or 10 mg.  One would have been motivated to administer cyclobenzaprine at a dose of 5 mg or 10 mg because it is known in the art that cyclobenzaprine is effective in the treatment of muscle spasm and/or pain as taught by Flexeril® with a reasonable expectation of success absence evidence to the contrary.  With regard to the ranges disclosed by Flexeril®; which fully encompass the ranges of the instant invention, which is 0.1 mg to 10 mg of cyclobenzaprine, MPEP § 2144.05(II)(A) states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 
 
	
It would have been obvious to one of ordinary skills in the art to employ a basifying agent to cyclobenzaprine.  One would have been motivated to employ a basifying agent to cyclobenzaprine because it is known in the art that sodium bicarbonate is useful in stabilizing the composition that aid in raising the pH of the saliva of the subject to increase the amount of drug that is absorbed across the mucous membranes of the oral cavity as disclosed by Davar with a reasonable expectation of success.
It would have been obvious to one of ordinary skills in the art that to have cyclobenzaprine and basifying agent at a 1:1 ratio, since the citer art is silent with regards to the ratio, it can be reasonably presumed a 1:1 ratio which falls within the claimed ratio of 1:0.5 to 1.6 absence evidence to the contrary. 
In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
	With regards to the limitation of “the composition being capable on sublingual administration of affording” does not further limit the composition claims.  Additionally, in administering cyclobenzaprine salt in a dosage in example 2 disclose a lingual spray in a dosage of 0.5-30 weight percent of Dugger would consequently result in the instantly claimed limitation of “an amount capable of maintaining a cyclobenzaprine free base concentration below saturation during the course of sublingual administration of the composition in the area of sublingual administration”.  Still further, the limitation of “the composition being capable on sublingual administration of affording” is deemed a property of the administration of cyclobenzaprine salt. Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  Still further, with respect to the art rejection above, it is noted that . However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
	With regards to the limitation of “wherein the basifying agent at said molar ratio raises the pH to between 6.56 to 7.4 when the composition is in aqueous form or after the composition is dissolved in aqueous media”; Dugger teaches that the composition is pH to 7.0–7.8. And Davar teaches that the first and second pH-modifying agents could be present in an amount sufficient to raise the pH of the saliva at least about 7.8 to about 10.5.  Davar teaches that weakly basic therapeutic agent may be cyclobenzaprine.  Taken the cited art, it would have been obvious to optimize the pH of the composition.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactants and pH levels are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, it is obvious to vary and/or optimize the amount of basifying agent provided in the composition, according to the guidance provided by both Dugger and Davar, to provide a composition having the desired properties such as the desired (ratios, concentrations, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Therefore, the ordinary artisan would have been motivated to optimize the workable ranges disclosed by Dugger and Davar, with the reasonable expectation of making formulations which possess improved solubility and pharmaceutical properties such as high bioavailability and prolonged effect. 

 	Additionally, it appears that the pH of 6.56-7.4 is the measurement of cyclobenzaprine tablet in artificial saliva (emphasis added), which is intended use of the tablet to possess a pH of 6.56-7.4 AFTER administration of the tablet to the subject in . However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
	
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 1, 5, 8 26-29,39,49,62,63,68-73,78,89-91,102,112,125,126,129,140 and 148 are rejected.
No claims are allowed.

Communication



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRIEN A CRUZ/           Primary Examiner, Art Unit 1627